Citation Nr: 1525806	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  10-36 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for a psychiatric disorder, to include post-traumatic stress disorder (PTSD) and a depressive disorder, for the period from July 30, 2009 to February 3, 2013.

2.  Entitlement to an initial rating higher than 50 percent for a psychiatric disorder, to include PTSD and a depressive disorder, for the period since February 4, 2013.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU rating).


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of March
2010 and September 2010 rating decisions of the Department of Veterans Affairs
(VA) Regional Office (RO) in Winston Salem, North Carolina.  The March 2010
RO decision granted service connection and a 30 percent rating for PTSD effective
July 30, 2009.  The September 2010 RO decision denied a claim for a TDIU rating.

A March 2013 RO decision recharacterized the Veteran's service connected PTSD as a depressive disorder, and increased the assigned disability rating to 50 percent effective February 4, 2013.  Since that grant does not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet App 35 (1993).

In January 2013 and May 2014, the Board remanded this appeal for further development.  In the May 2014 remand, the Board remanded the matter for a new VA examination, request for records, and request for Social Security Disability benefit records.  The Board finds adequate compliance with remand instructions.  The Board notes that the May 2014 remand contained some instructions which the record later supports were based on records that were incorrectly associated with this Veteran's claims file; the claims file has since been corrected.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board has reviewed the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.



FINDINGS OF FACT

1.  Giving the Veteran the benefit of the doubt, throughout the entire timeframe on appeal, the Veteran's psychiatric disorder to include PTSD and depressive disorder is manifested by symptoms consistent with occupational and social impairment that involves deficiencies in most areas, including work, family relations, judgment, concentration, and mood.

2.  Throughout the entire timeframe on appeal, the Veteran's psychiatric disorder to include PTSD and depressive disorder has not been is manifested by symptoms consistent with total occupational and social impairment.

3.  With full consideration of the Veteran's educational and occupational background, the evidence of record does not support a finding that his service-connected disabilities combine to render him unable to secure and follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, the criteria for an initial rating of 70 percent, for the Veteran's service connected psychiatric disorder to include PTSD and a depressive disorder, but no higher, have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Codes 9411, 9499-9434 (2014).

2.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities has not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) (West 2014) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the Veteran's claim file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

In this case, VA examinations were conducted in March 2010, February 2013, and June 2014.  The Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regard to these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  These examinations, along with the remaining evidence of record, contain sufficient findings to rate the Veteran's service-connected disabilities under the appropriate diagnostic criteria.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Legal Criteria for PTSD Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating 

Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

The Veteran's psychiatric disorder, to include PTSD and depressive disorder, is currently rated under 38 C.F.R. § 4.130, Diagnostic Codes 9411, 9499-9434 (2014).  PTSD and other psychiatric disorders are to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  

Notably, the term "such as" in 38 C.F.R. § 4.130 precedes lists of symptoms that are not exhaustive, but rather serve as examples of the type and degree of symptoms and their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id. The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id. 

Accordingly, the evidence considered in determining the level of impairment under 38 C.F. R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment.  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows (See 38 C.F.R. § 4.130):

50 percent: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

70 percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 Percent: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living [including maintenance of minimal personal hygiene]; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV for rating purposes]. 

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

III.  Facts and Analysis for PTSD Increased Rating

The Veteran is currently rated at 30 percent for July 30, 2009 to February 3, 2013, and 50 percent from February 3, 2013 to present.  Giving the Veteran the benefit of the doubt, the Board finds an increase to 70 percent, but no higher, rating to be appropriate for the pendency of the appeal.

The Board notes that while there has been some variation in the severity of the Veteran's PTSD symptoms during the appeal period, the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal; therefore, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  By this decision, the Board is resolving any doubt in the Veteran's favor to award an increased rating for disability due to PTSD to 70 percent over the entire appeal period.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The medical evidence of record does not indicate that the Veteran's symptomatology had worsened to a level more severe than 70 percent disabling at any point during this appeal period.  See 38 C.F.R. § 4.1.

For a rating of 70 percent, the Veteran's disability must manifest as occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The evidence of record supports that the Veteran suffers deficiencies in most areas, namely work, family relations, thinking and mood, and has so suffered for the pendency of the appeal period.

An August 2009 treatment record by Dr. E.H., the Veteran's treating physician at the Goldsboro Psychiatric Clinic, notes that the Veteran has worked for Caterpillar Company since 1991.  It notes that the Veteran worked as a production supervisor, and stepped down to logistics due to stress.  The Board notes that difficulty in adapting to stressful circumstances (including work or a work-like setting) is a symptom explicitly contemplated by a 70 percent rating.

In a September 2009 letter from Dr. E.H. notes that the Veteran suffers from chronic PTSD, dysthymic disorder, and a GAF of 45, a score which reflects serious symptoms.  Dr. E.H. found that the Veteran is moderately compromised in his ability to sustain social and work relationships.  The Veteran reported nightmares one or twice weekly, waking in a panic and sweats lasting five to ten minutes.  He had flashbacks two to three times monthly.  He had panic attacks two times monthly, lasting at least five minutes.  He had intrusive thoughts, startles easily, was hypervigilant, and could not tolerate anyone behind him.  He socializes rarely with family and friends.  His recent memory is moderately impaired and his working memory is 100 percent impaired.  He suffers from anger, sadness, fear, depression, low energy, feelings of helplessness, and little interest in things.  In further 2009 and 2010 treatment records, Dr. E.H. noted the Veteran suffers from visual and auditory hallucinations and near constant worry.

The Board notes Dr. E.H. in October 2009 recorded that the Veteran suffers from a few panic attacks per day which last up to five minutes, hallucinations many times per day, and feelings of anger out of the blue "always."  The Veteran was prescribed several anti-anxiety and anti-depression medications for his psychiatric symptoms by Dr. E.H.


The Veteran appeared for a VA examination in March 2010.  A GAF of 56 was assigned, reflecting moderate symptoms.  Notably, the March 2010 VA examiner specifically noted that the Veteran exhibited deficiencies in thinking, family relations, work and mood.  The examiner recorded that the Veteran suffers intrusive memories of combat, flashbacks, decreased concentration and memory loss, and hallucinations.  The examiner found that the Veteran suffered from marital discord due to his PTSD symptoms, as his wife is upset by his anger and lack of emotion.  This was the Veteran's second marriage.  Further, the Veteran was noted in the March 2010 VA examination to have poor social interaction, decreased concentration, memory loss, and difficulty following instructions, as well as avoidance and irritability, which the examiner noted interfere with the Veteran's ability to function at work.  The Board notes that inability to establish and maintain effective relationships is a symptom explicitly contemplated by a 70 percent rating.  His mood is negatively impacted by irritability, lack of emotional expression, anxiety, and occasional depression.

In a May 2010 treatment report from the Goldsboro Psychiatric Clinic, Dr. E.H., the Veteran reported that his nightmares had increased to one to two per week and he experienced rare hallucinations.  He socializes rarely and exhibits persistent worry.  The examiner related a GAF score of 45, reflecting serious symptoms.

The Veteran appeared for a VA examination again in February 2013.  The examiner found a diagnosis of PTSD inappropriate and instead diagnosed Depressive Disorder, Not Otherwise Specified.  The examiner found the Veteran suffers from occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  While the Veteran maintained part-time employment, the examiner noted that his job did not require much interaction with others.  The GAF score was found as 60, reflecting moderate symptoms.  The examiner noted depressed mood, chronic sleep impairment, marked diminished interest or participation in activities, feelings of detachment and estrangement, irritability or outbursts of anger, difficulty concentrating, and disturbances in motivation and mood.  The examiner stressed that the Veteran has limited social support including a strained relationship with his spouse, with whom he was in marital counseling.

The Board weighs the February 2013 VA examination with February 2013 treatment records from the Goldsboro Psychiatric Clinic, Dr. E.H., the Veteran's treating physician.  These records reflect that the Veteran is taking multiple medications for anti-anxiety and anti-depression.  The Veteran's mood was found to have worsened as he was more depressed and angry.  His short term memory had worsened.  Continued visual and auditory hallucinations were noted.  GAF was noted at 50, reflecting serious symptoms.  

The Board notes that consistent depression, reflected by the record as a whole, including Dr. E.H.'s reports and the VA examiner's reports, is a symptom explicitly contemplated by a 70 percent rating.

The Veteran last appeared for a VA examination in June 2014.  The June 2014 examiner found occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner found that the Veteran meets the criteria for Other Specified Trauma and Stressor Related Disorder under DSM-5 and DSM-IV-TR criteria for Anxiety NOS, consistent with the Veteran's last two VA examinations in 2013 and 2010.  The June 2014 examiner noted a GAF score of 60, reflecting moderate symptoms.

During the June 2014 examination, the Veteran reported current symptoms including occasional nightmares and intrusive thoughts which the examiner found subclinical due to their lower frequency.  The Veteran also reported subclinical levels of avoidance symptoms such as avoiding a certain location that he and his wife went to for vacation or only "sometimes" talking about his Vietnam traumas with other Veterans.  The Veteran reported loss of interest in things he used to enjoy, feeling distant from other people, and feeling emotionally numb, which the examiner noted may overlap with reported depression symptoms.  He also reported developing negative beliefs about himself, others, and the world from the traumas.  The Veteran reported persistent irritability, difficulty concentrating, and exaggerated startle response.  He denied having trouble falling asleep.  The Veteran denied hypervigilance symptoms and he reported that he was able to work in large grocery stores around many other people without a problem, which the examiner noted would be unusual for many Veterans with PTSD.

Regarding social functioning, the examiner noted the Veteran indicated plans to divorce from his wife and stated he has an angry outburst at his wife about once weekly.  Regarding occupational functioning, the Veteran stated that his symptoms caused some problems with concentration, making decisions, and feeling irritable if he disagreed with his boss.  However, the Veteran reported no history of problems with anger outbursts or inappropriate interactions with others at work.  He also reported that he never had any disciplinary problems at work or received negative feedback about his performance at work.

Again, consistent with a rating of 70 percent, the Veteran's psychiatric disability has manifested as occupational and social impairment, with deficiencies in most areas, namely family relations, work, thinking and mood, for the pendency of the appeal period.  The medical evidence of record consistently records the Veteran's anger and emotional problems creating difficulties in his second marriage.  The Veteran has consistently been socially withdrawn.  While the Veteran has maintained employment, examiners consistently noted symptoms, such as decreased concentration and irritability, which impact his occupational functioning.  The record as a whole also supports consistent visual and auditory hallucinations, episodes of panic and anxiety, and anger and depression, appropriately contemplated by a 70 percent rating.

With respect to a rating in excess of 100 percent, while Dr. E.H. has noted that the Veteran has moderate impairment in his social and work relationships, the record does not show that the Veteran's symptomatology associated with his PTSD is indicative of total occupational and social impairment.   In this regard, while the Veteran has intrusive thoughts, the record does not show gross impairment in thought process or communication.  On the contrary, during examination in March 2010, the Veteran's thought process was considered to be linear and goal-oriented and he understood the outcome of his behavior.  While the February 2013 examiner found disturbances of motivation and mood, the examiner did not find gross impairment in thought processes or communication.  Similarly, while he displayed some evidence of abstract reasoning in his interpretation of a common proverb, the July 2014 examination found the Veteran's thought process to be logical and organized during the evaluation.  

The Board notes that the evidence shows the Veteran has experienced hallucinations; however, the record does not show that these symptoms were persistent.  There appears to be some conflict in the frequency of these symptoms.  In October 2009, Dr. E.H. noted that the Veteran had hallucination multiple times per days and that he was prescribed medication for his symptoms.  Subsequent, examinations appear to show improvement.  The March 2010 examination report notes that he did not have hallucinations.  A May 2010 treatment record from Dr. E.H. notes that his nightmares had increased to one to two per week, but his hallucinations were noted to be rare.  No persistent delusions or hallucinations were noted on the February 2013 examination report.  Likewise, while treatment records from Dr. E.H. in February 2013 noted continued visual and auditory hallucinations, the February 2013 examination report notes that the Veteran denied recent difficulties with auditory or visual hallucination.  The Veteran attributed his improvement in this area to current psychiatric medication.    The July 2014 examination noted that, despite extremely rigidly held beliefs that were not accurate, the Veteran did not have evidence of delusions and did not exhibit auditory or visual hallucinations during the examination.  

With respect to behavior, the record does not show grossly inappropriate behavior, persistent danger of hurting self or others, or intermittent inability to perform activities of daily living [including maintenance of minimal personal hygiene];   The March 2010 examination reports notes that the Veteran did not have inappropriate or obsessive/ritualistic behavior.  The Veteran denied any significant behavioral problem or legal difficulties at his February 2013 examination.  Likewise, the June 2014 examination found that normal routine behavior and self care.  

Likewise, there is no evidence of disorientation to time or place.  In this regard, during examination in March 2010, the Veteran was oriented to person, time, and place.  Likewise, during examination in July 2014 he was alert, attentive, and oriented to person, place, time and situation.   

With regard to impairment memory impairment, the Board acknowledges that Dr. E.H. reported in September 2009 that the Veteran's working memory was 100 percent impaired; however, during examination in March 2010, while the Veteran reported that his memory was "shot," and he forgot people's names and things that his wife wanted him to get for her, the Veteran had normal remote memory with mildly impaired recent and immediate memory.  The Board acknowledges that Dr. E.H. noted worsening short term memory in February 2013 and the Veteran endorsed some impairment in concentration and memory during the February 2013 examination.  However, during the July 2014 examination, the Veteran's attention and concentration, based on his ability to complete questionnaires, respond to interview question, and spell a word forward and backward, appeared adequate.  His immediate recall abilities and recent and remote memory appeared intact.  

With regard to occupational impairment, the Veteran worked part time at the time of the March 2010 examination and the examiner opined that there was not total occupation and social impairment.    The February 2013 examination report notes that the Veteran continued to work as a retail sales merchandiser.  He enjoyed his job as he could do it himself.  He worked on average two days a week.  At the July 2014 examination he noted that he had been laid off in March 2014.  When he was working, his PTSD symptoms caused some problems with concentration, making decisions, and feeling irritable with his boss, he reported no problems with anger outburst at work or any other work related problems or disciplinary problems.  He also reported that he was never given any negative feedback about his work performance.  The examiner noted that the Veteran did not report substantial in his ability to work in connection with his symptoms.  

With regard to social impairment, the record does not show total social impairment at any time during the course of the appeal.  While the Veteran reported marital difficulties and thoughts of divorcing his wife, he remained married to his wife throughout the appeal.  Likewise, during the July 2014 examination, he reported that he had two good friends.   While he did not see his family often, he attributed this to the fact that they lived far way.  

The Board acknowledges that the Veteran's symptoms of PTSD result in significant impairment.  As a result of this impairment, the Board has found that the criteria for a 70 percent disability rating based on occupational and social impairment with deficiencies in most areas is warranted throughout the course of the appeal.  However, as explained above, the weight of the evidence is against a finding of total occupational and social impairment due to PTSD at any time during the course of the appeal.  Accordingly, the criteria for a rating in excess of 70 percent are not meet.  

IV.  Extraschedular Evaluation

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The evidence of record supports that the Veteran has significant deficiencies in most areas, including social, family and work areas, thinking and mood, and his disability manifests in symptoms including marital discord, social withdrawal, and consistent anger, decreased concentration and depression.  As discussed above, the 70 percent rating is adequate to fully compensate for these symptoms which are contemplated by the rating criteria.

There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

V.  Entitlement to TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

Here, the Veteran has a single disability rated at 70 percent, for a psychiatric disability to include PTSD and depressive disorder.  However, the Board finds that the Veteran is not unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.

An August 2009 treatment record by Dr. E.H. notes that the Veteran has worked for Caterpillar Company since 1991.  It notes that the Veteran worked as a production supervisor, and stepped down to logistics due to stress.  In the March 2010 VA examination, the Veteran reported having been laid off by Caterpillar after 17 years of employment.  Employment information from Caterpillar Inc. shows the Veteran was employed from August 1991 to December 2009, and the reason for termination was retirement.  Employment information from Advantage Sales and Merchandiser shows the Veteran's dates of employment as September 2009 to the present.

In the February 2013 VA examination, the Veteran described waking up at 7:00 am to 7:30 am, showering, dressing, drinking a cup of coffee, checking electronic mail from work, gathering work materials together, and leaving for work part-time as a Retail Sales Merchandiser for Advantage Sales and Marketing.  He reported enjoying his job and successfully completing an Introduction to Computers course in his spare time.

In the June 2014 VA examination, the examiner reported that the Veteran stated that he was consistently employed on a part-time basis from the time of his last VA examination in February 2013 until he was laid off in March of 2014 after the business was restructured.  He reported that he was working for a marketing company going to grocery stores to check to make sure that products were properly available and displayed on store shelves.  The Veteran reported that he typically worked full time 2-3 days weekly and reported doing well with his work.  He stated that his psychiatric symptoms caused some problems with concentration, making decisions, and feeling irritable if he disagreed with his boss, although he reported no history of problems with anger outbursts at work or other problems related to symptoms.  He also reported no disciplinary problems at work and reported that he was never given negative feedback about his performance at work.  The June 2014 examiner found that although the Veteran presented with mental health symptoms, he did not report substantial impairment in his ability to work that is connected with these symptoms.

In light of the evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran is unable to obtain or maintain gainful employment as a result of his service-connected disability.  While the Veteran was laid off from him job, it appears that this was due to a restructuring of the business rather than as a result of his PTSD.  Accordingly, a total disability evaluation due to individual unemployability is not warranted.  


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a rating of 70 percent for PTSD, but no more, is granted for the pendency of this appeal subject to the laws and regulations governing the award of monetary benefits.

TDIU is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


